Citation Nr: 0733768	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948 and from October 1951 to January 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision promulgated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

Procedural history

In the January 2005 rating decision, service connection was 
denied for a left foot condition.  The veteran perfected an 
appeal as that denial.

In October 2005, the veteran testified at a hearing held at 
the RO before a Decision Review Officer (DRO); a transcript 
of that hearing has been associated with the veteran's claims 
folder.   In September 2006, the veteran presented oral 
testimony at a hearing held at the RO before the undersigned 
Veterans Law Judge; a transcript has also been associated 
with the file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

In the January 2005 rating decision, service connection was 
denied for bilateral tinnitus and bilateral hearing loss.  
The veteran filed a timely Notice of Disagreement (NOD) as to 
those denials.  

At the October 2005 DRO hearing, the veteran withdrew the 
issue of service connection for bilateral hearing loss.  See 
38 C.F.R. § 20.204 (2006).

In an October 2005 DRO decision, service connection was 
granted for tinnitus and a 10 percent disability rating was 
assigned, effective June 22, 2004.  To the Board's knowledge, 
the veteran has not disagreed with the assigned rating or its 
effective date.  This matter has accordingly been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  

Accordingly, the only issue remaining on appeal is as stated 
on the first page of this decision.


REMAND

For reasons set out immediately below, the Board finds that 
additionally evidentiary development is necessary.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In light of diagnoses in the record of intractable plantar 
keratosis, posterior tibial tendon dysfunction, and a flat 
foot, Hickson element (1) has arguably been met.  The 
diagnoses are somewhat conflicting and unclear, however.  For 
example, July 2001 private X-rays show arthritic changes in 
the left ankle, whereas September 2003 private X-rays of the 
left ankle were normal.  

The veteran alleges that his left foot disorder is related to 
wearing poorly-fitting footwear during basic training in his 
first period of active service.  His service medical records, 
however, reveal no foot complaints, treatments, or diagnoses 
during either period of active duty.  [Calluses were noted in 
connection with his enlistment physical examination but not 
thereafter.]  However, assuming that the veteran is competent 
to report that he had foot problems, for the purposes of this 
remand only the Board finds that injury from wearing poorly-
fitting footwear, has arguably been shown sufficient to 
satisfy Hickson element (2).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board 
believes that a medical examination to determine the nature 
and etiology of the claimed left foot disorders is necessary.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the existence 
and etiology of any left foot disorder.  
The examiner should provide an opinion as 
to whether is as least as likely as not 
that such is related to the use of 
poorly-fitting footwear during basic 
training as the veteran contends.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



